Mr. Justice Breese delivered the opinion of the Court: The land in question had not been divided into lots by the oivners, and was therefore improperly assessed as lots. The demurrer admits the facts which are properly pleaded in the bill, and they show a case where a party, having no right whatever to the land, sub-divided it, and ‘this without the knowledge or consent of the real owners. As such, it was assessed for taxes. The sub-division being without warrant, and void, the assessment was also void, as well as all subsequent proceedings thereunder. Sanderson v. City of LaSalle, 57 Ill. 445. The bill has equity, and the demurrer was properly overruled. The decree of the Superior Court is affirmed. Deeree affirmed.